  Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 1 of 13 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOHN POST, Individually and On Behalf of            )
 All Others Similarly Situated,                      )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 CHINA XD PLASTICS COMPANY                           )   CLASS ACTION
 LIMITED, JIE HAN, TAYLOR ZHANG,                     )
 LINYUAN ZHAI, HUIYI CHEN,                           )
 GUANBAO HUANG, FAITH DAWN                           )
 LIMITED, FAITH HORIZON INC., FAITH                  )
 ABUNDANT LIMITED, and XD                            )
 ENGINEERING PLASTICS COMPANY                        )
 LIMITED,                                            )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on June 15, 2020 (the

“Proposed Transaction”), pursuant to which China XD Plastics Company Limited (“China XD”

or the “Company”) will be taken private by Jie Han (“Han”), the Company’s Chief Executive

Officer (“CEO”) and Chairman of the Board of Directors (the “Board” or “Individual

Defendants”), and his affiliates.

       2.      On June 15, 2020, China XD’s Board caused the Company to enter into an

agreement and plan of merger (the “Merger Agreement”) with Faith Dawn Limited (“Parent”) and

Faith Horizon Inc. (“Merger Sub”).
  Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 2 of 13 PageID #: 2




       3.      Parent is currently wholly owned by Faith Abundant Limited (“Holdco,” and

together with Han, Parent, Merger Sub, and XD Engineering Plastics Company Limited

(“Chairman SPV”), the “Buyer Group”), and, at the effective time of the Proposed Transaction,

will be beneficially owned by Han.

       4.      The Buyer Group currently owns 33,065,054 shares of China XD common stock,

representing approximately 69.6% of the voting power and approximately 50.1% of the share

capital of the Company (the “Rollover Shares”).

       5.      Pursuant to the terms of the Merger Agreement, China XD’s minority stockholders

will receive $1.20 in cash for each share of China XD common stock they own. On the other hand,

the Rollover Shares will be contributed to Parent in exchange for shares of its ordinary shares.

       6.      On June 22, 2020, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       7.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                JURISDICTION AND VENUE

       8.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       9.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an




                                                 2
  Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 3 of 13 PageID #: 3




individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       10.     Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of China XD common stock.

       12.     Defendant China XD is a Nevada corporation and a party to the Merger Agreement.

China XD’s common stock is traded on the NASDAQ Global Market under the ticker symbol

“CXDC.”

       13.     Defendant Han is CEO and Chairman of the Board of the Company. Han founded

Harbin Xinda, the Company’s wholly-owned subsidiary, in 2004, and has been employed by

Harbin Xinda and then Xinda Group since that time. In January 2008, Han was appointed

Chairman and CEO of Harbin Xinda. Han, together with the rest of the Buyer Group, owns

33,065,054 shares of China XD common stock, representing approximately 69.6% of the voting

power and approximately 50.1% of the share capital of the Company.

       14.     Defendant Taylor Zhang (“Zhang”) is Chief Financial Officer and a director of the

Company.

       15.     Defendant Linyuan Zhai (“Zhai”) is a director of the Company. Zhai is a member

of the so-called special committee of the Board (the “Special Committee”).

       16.     Defendant Huiyi Chen (“Chen”) is a director of the Company. Chen is a member

of the Special Committee.




                                                  3
  Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 4 of 13 PageID #: 4




       17.     Defendant Guanbao Huang (“Huang”) is a director of the Company. Huang is a

member of the Special Committee.

       18.     The defendants identified in paragraphs 13 through 17 are collectively referred to

herein as the “Individual Defendants.”

       19.     Defendant Parent is an exempted company incorporated under the laws of the

Cayman Islands and a party to the Merger Agreement. Parent is wholly owned by Holdco.

       20.     Defendant Merger Sub is a Nevada corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

       21.     Defendant Holdco is an exempted company incorporated under the laws of the

Cayman Islands. Holdco is wholly owned by Han.

       22.     Defendant Chairman SPV is a business company incorporated under the laws of

British Virgin Islands. Chairman SPV is wholly owned by Han.

                               CLASS ACTION ALLEGATIONS

       23.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of China XD (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       24.     This action is properly maintainable as a class action.

       25.     The Class is so numerous that joinder of all members is impracticable. As of June

15, 2020, there were approximately 33,883,787 unaffiliated shares of China XD common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.




                                                  4
  Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 5 of 13 PageID #: 5




        26.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        27.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        28.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        29.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        30.     China XD, through its wholly-owned subsidiaries, develops, manufactures, and

sells polymer composites materials primarily for automotive applications.

        31.     The Company’s products are used in the exterior and interior trim and in the

functional components of thirty-one automobile brands manufactured in China, including Audi,

Mercedes Benz, BMW, Toyota, Buick, Chevrolet, Mazda, Volvo, Ford, Citroen, Jinbei, and




                                                 5
  Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 6 of 13 PageID #: 6




Volkswagen.

       32.     On June 15, 2020, China XD’s Board caused the Company to enter into the Merger

Agreement.

       33.     The Buyer Group currently owns 33,065,054 shares of China XD common stock,

representing approximately 69.6% of the voting power and approximately 50.1% of the share

capital of the Company.

       34.     Pursuant to the terms of the Merger Agreement, China XD’s minority stockholders

will receive $1.20 in cash for each share of China XD common stock they own.

       35.     On the other hand, the Rollover Shares will be contributed to Parent in exchange

for shares of its ordinary shares.

       36.     According to the press release announcing the Proposed Transaction:

       China XD Plastics Company Limited (NASDAQ: CXDC) (the “Company”), one
       of China’s leading specialty chemical companies engaged in the development,
       manufacture and sale of polymer composite materials primarily for automotive
       applications, today announced that it has entered into a definitive Agreement and
       Plan of Merger (the “Merger Agreement”) with Faith Dawn Limited (“Parent”) and
       Faith Horizon Inc. (“Merger Sub”), a Nevada corporation and a wholly-owned
       subsidiary of Parent.

       Parent is ultimately wholly-owned by Mr. Jie Han (the “Chairman”), the chairman
       of board of directors and chief executive officer of the Company. The Chairman
       and XD. Engineering Plastics Company Limited, an entity wholly-owned by the
       Chairman (the “Chairman SPV”, collectively with the Chairman, the “Rollover
       Stockholders”) currently beneficially own 33,065,054 shares of common stock, par
       value $0.0001 per share, of the Company (the “Common Shares”) and 1,000,000
       shares of series B preferred stock, par value $0.0001 per share, of the Company (the
       “Preferred Shares”), representing approximately 70% of the voting power and
       approximately 50.1% of the share capital of the Company. Parent, Merger Sub and
       the Rollover Stockholders are collectively referred to as the “Buyer Group”.

       Pursuant to the Merger Agreement, Parent will acquire all of the outstanding
       Common Shares of the Company for a cash consideration equal to US$1.2 per share
       (the “Merger Consideration”). This amount represents a premium of 25% over the
       Company’s closing price of US$0.96 per share as quoted by NASDAQ Global
       Market (the “NASDAQ”) on May 7, 2020, the last trading day prior to the date that



                                                6
Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 7 of 13 PageID #: 7




   the Company received a non-binding “going private” proposal from members of
   the Buyer Group. The Merger Consideration also represents an increase of
   approximately 9.1% over the US$1.1 per share initially offered by the Buyer Group
   in their initial “going-private” proposal on May 7, 2020 and a premium of
   approximately 15.4% over the Company’s closing price of US$1.04 per share on
   June 12 , 2020, the last trading day prior to this press release.

   Subject to the terms and conditions of the Merger Agreement, at the effective time
   of the merger, Merger Sub will merge with and into the Company, with the
   Company continuing as the surviving corporation and a wholly-owned subsidiary
   of Parent (the “Merger”), and each of the Common Shares issued and outstanding
   immediately prior to the effective time of the Merger will be cancelled and cease
   to exist in exchange for the right to receive the Merger Consideration of US$1.2
   per share in cash, without interest and net of any applicable withholding tax, except
   for (i) Common Shares and Preferred Shares held by any of Parent, Merger Sub,
   the Rollover Stockholders and any of their respective affiliates; (ii) Common Shares
   held by the Company or any its wholly owned subsidiary (or held in the Company’s
   treasury), and (iii) Common Shares reserved (but not yet allocated) for issuance,
   settlement and allocation upon exercise or vesting of the Company share awards.
   Pursuant to Nevada Revised Statutes 92A.390(1), there are no rights of dissent
   available to the holders of Common Shares in connection with the Merger.

   The Company’s board of directors, acting on the recommendation of a special
   committee of independent and disinterested directors (the “Special Committee”),
   unanimously approved the Merger Agreement and the transactions contemplated
   by the Merger Agreement, including the Merger, and resolved to recommend that
   the Company’s stockholders vote to authorize and approve the Merger Agreement
   and the transactions contemplated by the Merger Agreement, including the Merger.
   The Special Committee, which is composed solely of independent directors of the
   Company who are unaffiliated with any member of the Buyer Group or
   management of the Company, exclusively negotiated the terms of the Merger
   Agreement with the Buyer Group with the assistance of its independent financial
   and legal advisors.

   The Merger, which is currently expected to close during the third quarter of 2020,
   is subject to various closing conditions, including the adoption of the Merger
   Agreement by the Company’s stockholders. Pursuant to the Merger Agreement,
   adoption of the Merger Agreement and the transactions contemplated by the Merger
   Agreement, including the Merger, by the Company’s stockholders requires (i) the
   affirmative vote (in person or by proxy) of the holders of at least a majority of the
   voting power of the outstanding Common Shares and Preferred Shares, voting
   together as a single class, with the holders of Preferred Shares being entitled to an
   aggregate of 40% of the combined voting power of the entire share capital of the
   Company, and (ii) the affirmative vote (in person or by proxy) or consent of the
   holders of at least a majority of the outstanding Preferred Shares, voting as a single
   class. The Company will call a meeting of stockholders for the purpose of voting



                                             7
  Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 8 of 13 PageID #: 8




       on the adoption of the Merger Agreement and the transactions contemplated by the
       Merger Agreement as soon as practicable. If completed, the Merger will, under
       laws of the State of Nevada, result in the Company becoming a privately-held
       company and the Common Shares of the Company would no longer be listed on
       the NASDAQ.

       Hogan Lovells is serving as U.S. legal counsel to the Special Committee, Duff &
       Phelps, LLC is serving as the financial advisor to the Special Committee. Wilson
       Sonsini Goodrich & Rosati, Professional Corporation is serving as U.S. legal
       counsel to the Company.

       O’Melveny & Myers LLP is serving as legal advisor to the Buyer Group.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       37.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       38.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       39.     The Proxy Statement omits material information regarding the process leading up

to the execution of the Merger Agreement.

       40.     The Proxy Statement provides that:

       On February 16, 2017, the Chairman, the Chairman SPV and MSPEA Modified
       Plastics Holding Limited, an affiliate of Morgan Stanley Private Equity Asia III,
       Inc., formed a consortium and submitted a preliminary, non-binding letter to the
       Board, proposing to acquire all of the Common Shares of the Company not already
       owned by the consortium at US$5.21 per share in cash in a take-private transaction.
       On October 14, 2019, MSPEA Modified Plastics Holding Limited withdrew from
       the consortium and informed the Board that it no longer intended to participate in
       the proposed transaction.

However, the Proxy Statement fails to disclose what steps the Company’s officers and directors

took regarding the proposal between February 16, 2017 and October 14, 2019. The Proxy

Statement further fails to disclose MSPEA Modified Plastics Holding Limited’s reasons for

withdrawing from the consortium and no longer pursuing the proposed transaction.




                                               8
  Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 9 of 13 PageID #: 9




        41.     The Proxy Statement fails to disclose any details with respect to the “market check

exercise” performed by Duff & Phelps Securities, LLC (“DPS”) in 2017.

        42.     The Proxy Statement fails to disclose the amount of compensation DPS and/or its

affiliates received pursuant to its engagement letter dated June 2, 2017.

        43.         The Proxy Statement fails to disclose the strategic alternatives “seriously

considered” by Han in April and May 2020.

        44.     The Proxy Statement fails to disclose the nature and details of the “emails sent from

a number of individual stockholders who are minority stockholders of the Company, claiming that

the offer price of $1.1 is too low,” and whether the Company received similar emails in connection

with the $1.20 merger consideration.

        45.     The Proxy Statement fails to disclose the amount of the counterproposal submitted

by the Special Committee’s representatives to the Buyer Group on June 4, 2020.

        46.     The Proxy Statement fails to disclose the Individual Defendants’ basis for

approving the Proposed Transaction being funded primarily by available cash of the Company and

its subsidiaries.

        47.     The Company’s stockholders are entitled to an accurate description of the process

leading up to the Proposed Transaction.

        48.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

        49.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                  9
 Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 10 of 13 PageID #: 10




                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and China XD

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. China XD is liable as the issuer

of these statements.

       52.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       53.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       54.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       55.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       56.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.




                                                 10
 Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 11 of 13 PageID #: 11




       57.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                   Against the Individual Defendants and the Buyer Group

       58.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       59.     The Individual Defendants and the Buyer Group acted as controlling persons of

China XD within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of

their positions as officers and/or directors of China XD and participation in and/or awareness of

the Company’s operations and/or intimate knowledge of the false statements contained in the

Proxy Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       60.     Each of the Individual Defendants and the Buyer Group was provided with or had

unlimited access to copies of the Proxy Statement alleged by plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       61.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.     The Proxy Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Proxy Statement.




                                                 11
 Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 12 of 13 PageID #: 12




       62.     By virtue of the foregoing, the Individual Defendants and the Buyer Group violated

Section 20(a) of the 1934 Act.

       63.     As set forth above, the Individual Defendants and the Buyer Group had the ability

to exercise control over and did control a person or persons who have each violated Section 14(a)

of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.




                                                12
Case 1:20-cv-00926-UNA Document 1 Filed 07/08/20 Page 13 of 13 PageID #: 13




                                        JURY DEMAND

      Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: July 8, 2020                                RIGRODSKY & LONG, P.A.

                                             By: /s/ Gina M. Serra
                                                 Brian D. Long (#4347)
OF COUNSEL:                                      Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                     Wilmington, DE 19801
Richard A. Maniskas                              Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                  Facsimile: (302) 654-7530
Berwyn, PA 19312                                 Email: bdl@rl-legal.com
Telephone: (484) 324-6800                        Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                             Attorneys for Plaintiff




                                                 13
